 



Exhibit 10.2
PPL Corporation
Two North Ninth Street
Allentown, PA
18101
May 2, 2008
UGI Utilities, Inc.
460 North Gulph Road
King of Prussia, PA
19406
Attn: General Counsel
Facsimile: (610) 992-3258
RE: Stock Purchase Agreement
Gentlemen:
Reference is hereby made to the Stock Purchase Agreement, dated March 5, 2008
(the “Agreement”), between PPL Corporation (“Seller”) and UGI Utilities, Inc.
(“Buyer” and, together with Seller, the “Parties”). Capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Agreement.
The Parties have agreed to modify the due dates for certain activities under the
Agreement, as outlined in the next sentence. Please indicate by your signature
hereto that you hereby consent and agree, (i) for all purposes under
Section 6.6(b) of the Agreement, to extend the date by when the Parties must
prepare and file the application with both the Maryland Public Service
Commission and the Federal Communication Commission from 60 days following the
date of the Agreement to 90 days following the date of the Agreement; (ii) for
all purposes under Section 6.15(h) of the Agreement, to extend the date by when
the Parties must agree on the Allocation Schedule from 60 days following the
date of the Agreement to 190 days following the Closing Date; (iii) for all
purposes under Section 6.18 of the Agreement, to extend the date by when the
Parties must develop a mutually acceptable transition plan from 60 days
following the date of the Agreement to 90 days following the date of the
Agreement; and (iv) for all purposes under Section 6.11(b) of the Agreement, to
extend the date by when the Parties must agree upon any remaining terms and
conditions of the Transition Services Agreements from on or before 90 days
following the date of the Agreement to on or before 120 days following the date
of the Agreement. Except as set forth in the immediately preceding sentence,
this letter agreement shall not modify or waive any other provisions of the
Agreement, which shall remain in full force and effect.
This letter agreement shall be governed by the laws of the State of New York.

 

 



--------------------------------------------------------------------------------



 



This letter agreement and consent may be executed by facsimile signatures in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures were upon the same instrument.

            PPL CORPORATION
      By:   /s/ Paul A. Farr         Name:   Paul A. Farr        Title:  
Executive Vice President and
Chief Financial Officer     

Acknowledged and agreed:

          UGI UTILITIES, INC.
      By:   /s/ Robert H. Knauss         Name:   Robert H. Knauss       
Title:   Vice President and General Counsel       

With a copy to:
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attn: Howard L. Meyers
Facsimile: (215) 963-5001

 

 